     Case 3:20-cr-00151 Document 33 Filed 10/27/20 Page 1 of 4 PageID #: 111




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                   CRIMINAL ACTION NO. 3:20-00151

HAROLD ARTHUR THOMPSON

                         MEMORANDUM OPINION AND ORDER

        Pending before the Court is Defendant Harold Arthur Thompson’s “Motion to Suppress

All Evidence Obtained During Stop and Search.” ECF No. 26. The Government submitted a

response (ECF No. 29), and the Court held a motion hearing on October 26, 2020. Based on the

Court’s findings at the hearing and the following opinion, the Court DENIES the motion.

        The motion arises from a stop that occurred on September 14, 2019. Leading up to the stop,

an individual called 911 to report a vehicle swerving on the road. The individual identified the

vehicle as a silver Toyota 4-Runner with a Virginia license plate, described the vehicle’s location,

and gave the department his name and telephone number. Soon after, the police department issued

a “be on the lookout” notification. At the time of the notification, Deputies Temple and Warner

were separately on patrol in the vicinity. Deputy Temple was the first to spot a vehicle meeting the

caller’s description. However, the vehicle was moving in the opposite direction, and Deputy

Temple was not able to pursue it further. Deputy Temple informed Deputy Warner that he spotted

a vehicle that matched the 911 caller’s description and that the driver was a male with tattoos on

his face.

        Shortly thereafter, Deputy Warner located a silver Toyota 4-Runner with Virginia license

plates and a tattooed male, later identified as Defendant, sitting in the driver’s seat. The vehicle



                                                 1
    Case 3:20-cr-00151 Document 33 Filed 10/27/20 Page 2 of 4 PageID #: 112




was parked in the driveway of a home that Deputy Warner knew to be associated with drug

activity. Deputy Warner activated the law enforcement vehicle lights and parked behind

Defendant’s vehicle. He then approached Defendant’s vehicle and noticed the smell of marijuana

coming from Defendant. Deputy Warner asked Defendant if he had used marijuana earlier, and

Defendant confirmed that he had. With this confirmation, Deputy Warner asked Defendant to step

out of the car to conduct a field sobriety test. After noticing signs of impairment, Deputy Warner

asked Defendant to take his hands out of his pockets in preparation for a pat down. When

Defendant removed his hands from his pockets, he dropped a bag containing a controlled

substance. Defendant was subsequently charged with possession with intent to distribute a

Schedule I controlled substance in violation of 21 U.S.C. § 841(a)(1). ECF No. 1.

       In short, Defendant argues that Deputy Warner’s search violated the Fourth Amendment

because he did not have a warrant or reasonable suspicion before approaching Defendant’s

vehicle. The Government argues that Defendant does not have standing to challenge the search, or

in the alternative, that the stop was justified because the Deputy had reasonable suspicion to

initiate the stop and probable cause to carry out the remainder of the search.

       As a threshold matter, the Court finds that Defendant has standing to bring this challenge

and that the incident in question constituted a search and seizure under the Fourth Amendment. A

person has standing to bring a Fourth Amendment challenge when he or she “has a legitimate

expectation of privacy in the invaded place.” Rakas v. Illinois, 439 U.S. 128, 143 (1978) (citing

Katz v. United States, 389 U.S. 347, 353 (1967)). Here, Defendant had a reasonable expectation of

privacy in his vehicle and his person. See United States v. Chadwick, 433 U.S. 1 (1977)

(“[A]utomobiles are ‘effects’ under the Fourth Amendment, and searches and seizures of

automobiles are therefore subject to the constitutional standard of reasonableness.”) The Court



                                                -2-
    Case 3:20-cr-00151 Document 33 Filed 10/27/20 Page 3 of 4 PageID #: 113




also finds that Deputy Warner’s stop constituted a search and seizure under the Fourth

Amendment. As the Court found during the hearing, Deputy Warner seized Defendant when he

pulled up directly behind the Defendant’s vehicle and activated the law enforcement vehicle lights.

Deputy Warner also acknowledged at the hearing that Defendant was not free to go. See United

States v. Jones, 678 F.3d 293, 299 (4th Cir. 2012) (quoting United States v. Mendenhall, 446 U.S.

544, 554 (1980)) (finding that a seizure occurs when, “in view of all of the circumstances

surrounding the incident, a reasonable person would have believed that he was not free to leave.”).

Therefore, the Defendant has asserted an actionable Fourth Amendment claim.

       Moving on to the merits of Defendant’s motion, the Court finds that reasonable suspicion

supported Deputy Warner’s initial seizure of Defendant, and that probable cause supported the

subsequent search. Under Terry v. Ohio, an officer may stop and briefly detain a person for

investigative purposes when he or she has a “reasonable suspicion,” based on articulable facts that

criminal activity is afoot. Terry v. Ohio, 392 U.S. 1, 30 (1968). To meet this standard, the officer

“must be able to articulate something more than an ‘inchoate and unparticularized suspicion’ or

‘hunch.’” United States v. Sokolow, 490 U.S. 1, 7 (1989) (quoting Terry, 392 U.S. at 27). Here,

Deputy Warner had a reasonable suspicion that Defendant was driving under the influence based

on the 911 call. The caller informed the 911 operator that he witnessed a vehicle swerving in the

road and described the vehicle’s make, model, state of registration, and location. All of this

information accurately described Defendant’s vehicle. Despite Defendant’s assertions to the

contrary, the caller was not anonymous because he identified himself by name and phone number.

Therefore, the information was sufficiently reliable. See United States v. Kehoe, 893 F.3d 232 (4th

Cir.2018) (finding that a caller’s information was sufficiently reliable where he “provided his first

name and phone number,” and “provided the basis of his knowledge: his presence at the location



                                                -3-
    Case 3:20-cr-00151 Document 33 Filed 10/27/20 Page 4 of 4 PageID #: 114




of the illegal ongoing criminal activity”). Moreover, Deputy Temple’s description of the vehicle

and the driver supported Deputy Warner’s stop because his descriptions also matched the

Defendant and his vehicle. Accordingly, the Court finds that the officer’s initial stop was

reasonable.

          Following the initial stop, Deputy Warner conducted a sobriety test, patted Defendant

down, and searched his car. Although these searches exceed the scope of a routine traffic stop,

Deputy Warner had probable cause to expand the search. It is well settled that an officer has

probable cause to search a vehicle and person where, as here, the officer detects the odor of

marijuana during the traffic stop, and the detainee admits to using marijuana prior to the stop. See

United States v. Humphries, 372 F.3d 653, 658 (4th Cir. 2004). Therefore, the Court finds that

Deputy Warner did not violate the Fourth Amendment when searching Defendant’s vehicle and

person.

          The Court accordingly DENIES the Motion (ECF No. 26) and DIRECTS the Clerk to

send a copy of this Order to counsel of record, Defendant, the United States Attorney’s Office, the

United States Probation Office, and the United States Marshals Service.


                                      ENTER:          October 27, 2020




                                     ROBERT C. CHAMBERS
                                     UNITED STATES DISTRICT JUDGE




                                                -4-
